Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9- 13, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ray (US 2019/0361113 A1), and further in view of Lashkari (US 2016/0213258 A1).
Regarding claims 1, 13, and 18, Ray teaches an acoustic distance measuring circuit, comprising:
a frequency generator having an output for providing a chirp signal [frequency-modulated continuous waveform generator 106; 0009 combined radar/communications waveform-modulated signals comprising symbols, each symbol consisting of an up chirp and a down chirp];
a transmitter amplifier having an input coupled to the output of the frequency generator, and output adapted to be coupled to [a transducer] [0061 frequency-modulated continuous waveform generator 106, a voltage-controlled oscillator (VCO) 107, a transmission amplifier 108];
a sensing circuit having an input adapted to be coupled to the [transducer] [0009 communications receiver comprises: a first mixer that mixes received signals from the reception antenna], for receiving an input signal and providing an in-phase portion and a quadrature portion of the input signal [0074 Then a phase estimate is done. If the incoming digital signal is complex valued, the phase can be computed as … however, the incoming signal is real…estimate of phase involves using either a quadrature demodulator…quadrature demodulator is well known], filtering the in-phase portion and the quadrature portion [0074 estimate phase involves using either a quadrature demodulator or a Hilbert filter], calculating a phase of the input signal in response to filtered in-phase and quadrature portions [0032 demodulated FMCW intermediate (IF) frequency which should be filtered to prevent amplifier saturation.; 0043 To obtain information about the Doppler frequency and beat frequency, the transmitted signal sT(t) and the received signal sR(t) are mixed by multiplication in the time domain and passed to a low-pass filter (LPF) with a bandwidth B.], and determining a frequency slope of the input signal in response to the phase [abstract detect slopes and initial phases of the up and down chirps of each received symbol; 0058 The parameters {α, β, γ} define each chirp of the two-chirp set that corresponds to a symbol and respectively correspond to chirp rate (or frequency slope of chirp), frequency and phase.]; and
a controller [0095 embodiments disclosed above use one or more processing or computing devices. Such devices typically include a processor, processing device, or controller, such as a general-purpose central processing unit, a microcontroller,] coupled to the sensing circuit having an input for receiving the chirp signal [0062 Sensing operations of the FMCW radar system 100 can be briefly described as follows.], the controller [comparing] the frequency slope of the input signal to a chirp signal frequency slope and detecting an object if the frequency slope of the input signal is approximately equal to the chirp signal frequency slope [0016 FIG. 1 The solid lines represent the transmitted signal; the dashed lines represent the reflected and received signal.; 0059 Thus the received chirp may be shifted in frequency from the transmitted chirp by the ratio (vc+v0)/(vc+vs).; fig. 1 shows equal slopes between solid and dashed chirps; 0058 chirps are defined uniquely by chirp rate (or frequency slope of chirp), frequency and phase; 0060 This 3σ detection level means that ≈99.7% of the time, the correct chirp slope/phase can be detected.].

    PNG
    media_image1.png
    381
    716
    media_image1.png
    Greyscale

Ray teaches a radar target range signal processing technique using chirps with equal slopes. Ray does not explicitly teach … and yet Lashkari teaches chirps for acoustic distance measurement where the slopes are notable as varying with coding [0090 matched filtered to the set of mismatched codes; 0112 matching filtering ; abstract codes that employ multiple frequency chirps; 0092 transmitted signals generate corresponding responses that are emitted or reflected from the target, therefore each detecting element can discriminate the response of each code and by finding the source, the time-of-flight of the signal to the target and the receiver and therefore relative distance of the target can be estimated. The relative distances to several elements reveal the spatial location (or shape) of the target; 0172 positive and negative slopes … considered different…slope of chirps varies among different coded waveforms…slope of the chirps is common].
It would have been obvious to use the upgoing and downgoing chirps as taught by Ray for target ranging, with the coding using chirps which are identified with matched filtering upon reflection as taught by Lashkari because coding with frequency slope allows returns from multiple transmitters/receivers to be uniquely identified.
Regarding claim 2, Ray also teaches the acoustic distance measuring circuit of claim 1, wherein the sensing circuit provides the input signal only when a magnitude of the input signal is greater than a threshold [0062 After fast Fourier transformation, the baseband radar signal processing module 126 finds the peaks in frequency, which correspond to target returns, utilizing a threshold value.].
Regarding claims 3 and 19, Ray also teaches the acoustic distance measuring circuit of claim 1, wherein the controller determines an object distance based on a frequency shift of the frequency slope of the input signal and an extrapolated chirp signal frequency slope [0041 First, a radio signal of frequency f and wavelength λ=c/f is transmitted. Based on the reflected and received signal response, measurements regarding direction, distance, and relative velocity of the reflecting target can be made.].
Regarding claim 9, Ray also teaches the acoustic distance measuring circuit of claim 1, wherein the frequency generator selectively generates one of a low channel chirp and high channel chirp signal as the chirp signal [0009 signal processing module configured to detect slopes and initial phases of the up and down chirps of each symbol in the second demodulated signals. The up and down chirps of successive symbols have non-uniform slopes and non-uniform initial phases.].
Regarding claim 10, Ray as modified by Lashkari teaches the acoustic distance measuring circuit of claim 9, further comprising a first sensing circuit and a second sensing circuit [0092 array elements … may function as both … transmitters and receivers].
Regarding claim 11, Ray as modified by Lashkari teaches the acoustic distance measuring circuit of claim 10, further comprises: selecting the first sensing circuit and the second sensing circuit to detect a low channel chirp echo signal and a high channel chirp echo signal [0092 receivers … two mismatched coded waveforms are shown; 0060 mismatched frequency modulations (FM). FM1 and FM2 are up-chirp and down-chirp.].
Regarding claim 12, Ray as modified by Lashkari teaches the acoustic distance measuring circuit of claim 11, wherein the controller further: determines a direct and an indirect distance measurement from each of the first sensing circuit and the second sensing circuit; and calculates a position of an object, based on triangulation of the first and second sensing circuit and a distance of the object [0092 describes using multiple transmitters and receivers to uniquely identify individual target reflections and therefore form extent of object using time of flight(s)].
Regarding claim 20, Ray also teaches the acoustic distance measuring circuit of claim 18, wherein the controller is one of an application specific integrated circuit and an electronic control unit [0077 implemented in a digital form that may be instantiated in a field-programmable gate array (FPGA) or an application-specific integrated circuit (ASIC).; 0081 In the following description, the term “block” refers to an electronic circuit embodied in hardware.].

Claims 4-8, and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ray (US 2019/0361113 A1) and Lashkari (US 2016/0213258 A1) as applied to claim 1 above, further in view of Boser (US 2016/0380640 A1).
Regarding claims 4 and 15, Ray as modified by Boser teaches the acoustic distance measuring circuit of claim 1, wherein the sensing circuit comprises: an in-phase and quadrature (I/Q) digital mixer having a first input coupled to the output of the acoustic transducer, a second input for receiving a mixing signal, and an output for providing an in-phase portion of the chirp signal and a quadrature portion of the chirp signal [0034 A complex demodulator 46 receives digital signal 45, along with clock signals 48 at f.sub.0 (phase-shifted by 0° and 90°), and outputs separate digital signals 52a, 52b, for in-phase (I) and quadrature (Q), that are preferably filtered 50a, 50b, utilizing known digital filtering techniques, and output to a digital beam-former 54.]; and a digital filter having an input coupled to the output of the I/Q digital mixer [0034 digital filtering techniques], an input for receiving finite impulse response (FIR) filter coefficients, a first output for providing the filtered in-phase portion of the input signal, and a second output for providing the filtered quadrature portion of the input signal [0041 analog-to-digital conversion, the digital signal is complex demodulated in a phase sensitive fashion, and the in-phase (I) and quadrature (Q) signals are digitally filtered separately. The digital filters may have tunable bandwidths. The I and Q signals are converted into magnitude and phase signals. A non-zero slope (f.sub.0 - f.sub.TX ) 104 of the phase signal indicates a frequency mismatch between f.sub.TX and f.sub.0. The slope of the line can be measured by averaging the difference of the phase signal between several samples. The resulting phase slope is the frequency offset between the transmit frequency f.sub.TX and the resonant frequency f.sub.0 .].
It would have been obvious to implement the range/rate of change calculation of Ray, using the quadrature demodulator as described by Boser because range/distance is analogous to magnitude/amplitude (I) and rate/velocity is analogous to phase (Q).
Regarding claim 5, Ray as modified by Boser teaches the acoustic distance measuring circuit of claim 4, wherein the digital filter is a linear filter for extracting one of a set of high channel frequencies and a set of low channel frequencies [0041 digital filters may have tunable bandwidths].
Regarding claim 6, Ray as modified by Boser teaches the acoustic distance measuring circuit of claim 4, wherein the digital filter further: applies a predetermined number of low channel FIR filter coefficients when detecting an echo signal from a low channel chirp; and applies a predetermined number of high channel FIR filter coefficients when detecting an echo signal from a high channel chirp [0041 digital filters may have tunable bandwidths].
Regarding claim 7, Ray as modified by Boser teaches the acoustic distance measuring circuit of claim 4, wherein the sensing circuit further comprises: a phase derivation circuit having an input coupled to the output of the digital filter, and an output for providing a phase of the input signal; a slope calculation circuit having an input coupled to the output of the phase derivation circuit, and an output for providing the chirp signal frequency slope [0035 Digital I and Q outputs 52a, 52b, are received by a ring down auto tuning circuit 64, whose output is subject to slope detection (up/down) 66, which controls a clock divider 68, which receives a reference clock 70 f.sub.ref , and outputs clock rate f.sub.0 . It should be appreciated, however, that frequency generation according to the present disclosure is not limited to utilizing a clock-divider configuration, as it will be recognized that other methods can be similarly utilized (e.g., phase-locked loop)]; and a multiplexer having a first input coupled to the slope calculation circuit, a second input for receiving a constant, a control input for receiving an echo detected signal, and an output for providing one of the first and second inputs thereof selected according to a state of the echo detected signal [0030 Multiple channel circuits 20 are shown with channel circuit 22 visible in the figure. The switches are configured to connect each of the multiple electromechanical actuators (transducers) 24 in the electromechanical subsystem to a transmitter circuit 32 or to a receiver circuit 38 within each of the multiple channel circuits 20, such as channel circuit 22.].
Regarding claims 8 and 16, Ray as modified by Boser teaches the acoustic distance measuring circuit of claim 7, wherein the sensing circuit further comprises: a magnitude detector having a first input for receiving the filtered in phase portion, a second input for receiving the filtered quadrature portion, and an output for providing a magnitude signal [0041 The I and Q signals are converted into magnitude and phase signals.]; and a comparator circuit having a first input coupled to the output of the magnitude detector [0054 The signal then passes through a second switched capacitor resonator 156 and is quantized, as exemplified by a comparator 158, and output as digital output signal d.sub.out 160.], and a second input for receiving a predetermined magnitude threshold [0043 value τ can be measured by storing the magnitude si shortly after the auto-tuning cycle begins, and then measuring the time until the magnitude reaches a certain fraction of its initial value s2 . … alternatively, the magnitude signal may be measured after a fixed time delay, and the ratio of the second magnitude measurement to the first can be used to determine the time constant.] (additionally claim 16: a constant value according to a state of the received input signal, wherein the constant value indicates non-detection of an obstacle) [0049 received echo signals are monitored for frequency shifts between the received signal frequency fRx and frx, manifested as nonzero slope of phase signals during a received echo…utilized for determining the relative axial velocity between the transducers and the target position].
Regarding claim 14, Ray as modified by Boser teaches the method of claim 13, further comprising: in response to a magnitude of the received input signal being greater than a threshold, providing the received input signal frequency slope; and determining an object distance based on a frequency shift of the chirp signal frequency slope [0014 This pulse-echo time-of-flight utilizing MEMS ultrasonic rangers can operate over distances of up to approximately one meter and achieve sub-mm ranging accuracy.; 0049 In at least one embodiment, the frequency shift … is utilized for determining the relative axial velocity between the transducers and the target position. This frequency shift arises from the Doppler effect.].
Regarding claim 17, Ray as modified by Boser teaches the method of claim 13, further comprising: generating, by the frequency generator [0032 phase input 28a and a frequency input 28b are used to configure the frequency and phase of pulse generator 26, which outputs transmit pulses 30 to a driver 32 to a transmit collection of switch 34 coupled to transducer 24.], one of a low channel chirp signal and high channel chirp signal as the chirp signal; transmitting, by the transmitter amplifier [0034 the transmitter driver 32 operates at 32V P-P centered on the 16V supply (bias) voltage.], each of the low channel chirp signal and the high channel chirp signal as the chirp signal [0036 output is subject to slope detection (up/down) 66]; detecting, at a first sensing circuit and a second sensing circuit a low channel chirp echo signal and a high channel chirp echo signal; determining a direct and an indirect distance measurement from each of the first sensing circuit and the second sensing circuit; and calculating a position of an object, based on triangulation of the first and second sensing circuit and an object distance [0032 one or more transducers 24 to transmit an acoustic pulse, after which switch 18 is switched to receive (Rx) position 36 to then monitor the response of transducer 24 via receive amplifier 38. Optionally, it can receive any echoes that return, and calculate the time-of-flight of those echoes.].

Response to Arguments
Applicant’s arguments, see pgs. 7-11 filed 7/15/2022, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 have been fully considered but are not persuasive. 

In an Office Action mailed April 20, 2022, claims 1-3, 9-13, and 18-20 were rejected under 35 U.S.C. §103 over U.S. Patent Publication No. 2019/0361113 (Ray) and U.S. Patent Publication No. 2016/0213258 (Lashkari); and claims 4-8 and 14-17 were rejected under 35 U.S.C. §103 over Ray, Laskhari and U.S. Patent Publication No. 2016/0380640 (Boser). 
In response thereto, Applicants respectfully request the reconsideration of claims 1-20 and the allowance thereof, thereby placing the application in condition for allowance. 
The Rejection of Claims 1-3, 9-13, and 18-20 over Ray and Lashkari Claims 1-3, 9-13, and 18-20 were rejected under 35 U.S.C. §103 over Ray and Lashkari. Lashkari is newly cited. In a prior Office Action, the Office rejected claims 1-20 over the combination of Ray and Boser. Applicants noted in response that the combination of Ray and Boser failed to render obvious: "the controller comparing the frequency slope of the input signal to a chirp signal frequency slope and detecting an object if the frequency slope of the input signal is approximately equal to the chirp signal frequency slope" as recited in claim 1, "comparing the received input signal frequency slope to a chirp signal frequency slope and detecting an object in response to the received input signal frequency slope being approximately equal to the chirp signal frequency slope" as recited in claim 13, and "a controller . .. comparing the frequency slope of the input signal to the chirp signal frequency slope and detecting an object in response to the frequency slope of the input signal being approximately equal to the chirp signal frequency slope" as recited in claim 18. 
In the present Office Action, the Office agreed but rejected claims 1, 13, and 19 over Ray and the newly-cited Lashkari reference. In particular, that Office asserted that: Ray does not explicitly teach . .. and yet Lashkari teaches comparing slopes for acoustic distance measurement [0090 matched filtered to the set of mismatched codes; 0112 matching filtering ; abstract codes that employ multiple frequency chirps; 0092 transmitted signals generate corresponding responses that are emitted or reflected from the target, therefore each detecting element can discriminate the response of each code and by finding the source, the time-of-flight of the signal to the target and the receiver and therefore relative distance of the target can be estimated. 
The relative distances to several elements reveal the spatial location (or shape) of the target; 0172 positive and negative slopes . .. considered different . .. slope of chirps varies among different coded waveforms . . . slope of the chirps is common]. 
Applicants note that the Office has still failed to account for all differences between independent claims 1, 13, and 18 and the cited prior art references, or provide a sufficient reason to combine the features of Lashkari with those of Ray in the manner claimed. 
The elements of the claims 1, 13, and 18 admitted to be missing from Ray (cited above) are not disclosed or otherwise rendered obvious by Lashkari. In particular, Lashkari fails to disclose that "the controller comparing the frequency slope of the input signal to a chirp signal frequency slope and detecting an object if the frequency slope of the input signal is approximately equal to the chirp signal frequency slope" as recited in claim 1. Lashkari does not disclose that chirps are compared to a chirp signal frequency slope. Rather each sensor determines whether the received signal matches its corresponding chirp signal by calculating cross correlation coefficients to other transmitted signals. See Lashkari at paragraphs [0090] and [0103]. The cross correlations can be determined by, for example, a digital signal processor performing inverse Fourier transforms. See, e.g., Lashkari at paragraph [0120] and FIG. 14A.

The Examiner disagrees because Ray graphically depicts a transmitted and received chirp/slope signal with equal slopes [fig. 1], though the signals are differented because they are shifted in both time and frequency. Ray also teaches uniquely coding chirps by assigning chirp rate (or frequency slope of chirp) [0058]. Ray then finally explains that correct chirp slope/phase can be detected accurately [0060]. 
Lashkari is only applied as a teaching reference to demonstrate that chirp signals may also be acoustic signals. Furthermore Lashkari presents some perspective that reinforces using slope as a type of coding for different chirp signals so that they may be uniquely identified later once returned or reflected.

Second, Lashkari performs a function that is so significantly different from an acoustic distance measuring circuit and method as disclosed and claimed herein that one of ordinary skill in the art would have no reason to modify the teachings of Ray with the teachings of Lashkari. Lashkari discloses a photoacoustic signal, e.g., a signal that is emitted as an electromagnetic signal that produces a response in the target (e.g., human tissue) as an acoustic response signal. See Lashkari at paragraphs [0096] and [0185]. The acoustic distance measuring system disclosed in the present application and variously claimed in claims 1, 13, and 18 transmits and receives an acoustic signal, e.g. using an acoustic transducer. It is obvious that common stationary objects would not produce an acoustic reflection in response to an electromagnetic emission the same way human tissue would.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., "stationary objects") are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Lashkari also uses cross-correlations to distinguish one chirp from another chirp so that the appropriate chirp signal can be discriminated from a set of dissimilar chirps. However, Lashkari does not appear to distinguish any chirp from random noise, e.g., Lashkari at paragraph [0092], and noise is not a significant factor in distinguishing responses received from photoacoustic signals using chirps. See Lashkari at paragraph [0126].  Lashkari uses photoacoustic chirps for spatial and/or temporal encoding to determine the location of an object for 3D imaging. See Lashkari at paragraph [0182]. The acoustic distance measuring system disclosed in the present application and variously claimed in claims 1, 13, and 18 determines one characteristic, i.e., a chirp slope, of a received signal and compares it to a chirp slope of a transmitted chirp signal to distinguish a reflected signal from background noise. See the present application at paragraph [0026]. 
Thus, there is no reason that one of ordinary skill in the would have combined bits and pieces from Lashkari with the disclosure of Ray to arrive at the acoustic distance measurement circuit as claimed in claims 1, 13, and 18. 
The Examiner reasoned that: It would have been obvious to use the upgoing and downgoing chirps as taught by Ray for target ranging, with the coding using chirps with matched filtering upon reflection as taught by Lashkari because coding with frequency slope allows returns from multiple transmitters/ receivers to be uniquely identified. 

The instant specification describes using correlation as a precursor for identifying received signals from those sent (i.e., in the presence of other sent signals and/or noise). This is known to be commonly implemented using matched filtering (correlation filters) or the like. The Examiner is applying art which discusses identical processing issues and solutions as compared with the instant specification. Therefore the Examiner disagrees with the argument and maintains the obviousness type rejection..

However, the reasons on which the Office relies are not relevant to the apparatus and method of the claims or the problems solved thereby. For example, there is no reason when constructing an acoustic distance measuring circuit for, e.g., an automobile, that one skilled in the art would implement both a complicated ranging system of Ray and then a sensor array with multiple transmitters and receivers as taught by Lashkari because doing so would require the addition of a redundant and expensive system, followed by the selective removal of certain features. Such a system would not have occurred to one of ordinary skill in the art when designing an automotive acoustic distance measuring system, and is known only from Applicants' own disclosure. 
Above the Examiner has demonstrated that the prior art is discussing identical issues and solutions as compared with the instant specification. Therefore, the Examiner disagrees with the argument that a different problem is discussed in the instant application because the prior art systems are also concerned with target distance/velocity determination.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339. The examiner can normally be reached M - F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN D. ARMSTRONG/
Examiner
Art Unit 3645


/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645